Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Objections
1.	Claim 1 objected to because of the following informalities:  claim 1, line 5 recites “contacts of a second content type” should be - contacts of a second contact type -.  Similarly, claim 8, line 5 and claim 15, line 8 recite “contacts of a second content type” should be - contacts of a second contact type -. Appropriate correction is required.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 8, 13-15, and 20 rejected under 35 U.S.C. 101 for being directed to an abstract idea without significant more because:
Step 1: Claim 1 recites a method for performing a series of steps, and therefore is a process, which is a statutory category of invention.
Step 2A, Prong One: Claim 1 recites an abstract idea of mental processes. In the claim, the steps of “obtaining a first set of historical interactions including interactions pertaining to contacts of a first contact type, contacts of a second contact type, and contacts of a third contact type”, “implementing a contact type ordering process using the first set of His as input to the contact type ordering process, wherein implementing the contact type ordering process using the first set of HIs as an input to the process 
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 1 recites the additional element of “a computer processor communicatively coupled to and configured to operate in a contact center system.”  The “processor” and “system” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. Regarding the limitations “pairing strategy” and pairing available agents with available 
Step 2B: As explained in Step 2A Prong Two above, claim 1 recites the additional elements of “a computer processor communicatively coupled to and configured to operate in a contact center system.” These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. The limitations related to “a pairing strategy” and pairing available agents with available contacts is based on historical interactions are drawn to a particular type of information being collected and analyzed, and do not transform the subject matter into something more than an abstract idea. The limitations generally link the use of the abstract idea to a particular technological environment. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Step 1: Claim 8 recites a system comprising components for performing a plurality of functions, and therefore is a machine, which is a statutory category of invention.
Step 2A, Prong One: Claim 8 recites an abstract idea of mental processes similar to claim 1. Other than reciting “a system” and “a computer processor communicatively coupled to and configured to operate in a contact center system” operated to perform the recited functions, nothing in the claim precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and the 2019 PEG.  
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 8 recites the additional elements of “a system” and “a computer processor communicatively coupled to and configured to operate in a contact center system.”  The “processor” and “system” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate.  The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 8 recites the additional elements of “a system” and “a computer processor communicatively coupled to and configured to operate in a contact center system.” These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere 
Step 1: Claim 15 recites an article of manufacture, which is a statutory category of invention.
Step 2A, Prong One: Claim 15 recites an abstract idea of mental processes similar to claim 1. Other than reciting “a non-transitory computer processor readable medium”, “instructions”, “a computer processor communicatively coupled to and configured to operate in a contact center system” operated to perform the recited functions, nothing in the claim precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and the 2019 PEG.  
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 15 recites the additional elements of “a non-transitory computer processor readable medium”, “instructions”, “a computer processor communicatively coupled to and configured to operate in a contact center system.” The “medium”, “instructions”, “processor” and “system” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way 
Step 2B: As explained in Step 2A Prong Two above, claim 15 recites the additional elements of “a non-transitory computer processor readable medium”, “instructions”, “a computer processor communicatively coupled to and configured to operate in a contact center system.” These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept.. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Dependent claims 2-7, 13-14, and 20 inherit the same defects.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

4.	Claims 1- 8, 13-15, and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

5.	Claims 1, 8, and 15 recite:
 “implementing a contact type ordering process using the first set of HIs as input to the contact type ordering process, wherein implementing the contact type ordering process using the first set of HIs as an input to the process results in a first model in which a first range of values is assigned to the first contact type, a second range of values is assigned to the second contact type, and a third range of values is assigned to the third contact type;”
which was not described in the specification. Applicant refers to Fig. 5 describes a situation where a 0.42 contact arrives to be paired with any of a 0.166 agent, a 0.500 agent, and a 0.833 agent describes an L1 or “agent surplus” state not contacts of a first contact type, contacts of a second contact type, and contacts of third contact type.
Dependent claims 2-7, 13-14, and 20 inherit the same defects.

6.	Claims 1, 8, and 15 recite:

Applicant refers to Figures 3 and 5. Examiner respectfully submits that Fig. 3 is irrelevant because the claims required 3 contacts (first, second, and third) while Fig. 3 is a separate embodiments only for 2 contacts and 2 agents; and the specification does not support “historical interactions” or HIs. Fig. 3 does not pertain to independent claims 1, 8, and 15. Fig. 5 describes a situation where a 0.42 contact arrives to be paired with 
Dependent claims 2-7, 13-14, and 20 inherit the same defects.

7.	Claims 1, 8, and 15 recite “further wherein the pairing strategy is configured such that, had the pairing strategy been implemented in conjunction with the second model to pair the first agent with an available contact where both the first contact and the second contact are available for pairing, then this could have resulted in the first agent being paired with the second contact, not the first contact”. Examiner also notes that this limitation of claim 1 is also a conditional limitation that “this could have resulted in the first agent being paired with the second contact, not the first contact” would never being considered if the first half of the limitation “…had the pairing strategy been implemented in con junction…” is not true or not happened.
Applicant again refers to Figures 3 and 5 and stated that Fig. 3 refers to “a situation in which the historical information has information for only two contact types” and Fig. 5 refers to “..the historical information has information for three contact types”. Examiner respectfully submits that Fig. 3 is irrelevant because the claims required 3 contacts (first, second, and third) while Fig. 3 is a separate embodiments only for 2 
Dependent claims 2-7, 13-14, and 20 inherit the same defects.

Response to Arguments
8.	Applicant’s arguments with respect to claims 1- 8, 13-15, and 20 rejected under the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and second paragraph rejections have been considered but are moot because the new ground of rejections.
Allowable Subject Matter
9.	Claims 1- 8, 13-15, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 rejection(s) and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection(s), set forth in this Office action.
10.	As to claims 1, 8, and 15, prior arts of record fail to teach, or render obvious, alone or in combination a method, system, and an article of manufacture comprising the claimed components, relationships, and functionalities as specifically recited in the claims.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652